      Case: 3:20-cv-00011-GFVT Doc #: 1 Filed: 02/06/20 Page: 1 of 5 - Page ID#: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              FRANKFORT DIVISION

                                   ELECTRONICALLY FILED

GLOBAL FITNESS HOLDINGS, LLC,

                                Plaintiff,

vs.

COLUMBIA CASUALTY COMPANY,                               Civil Action No.:

                                Defendant.               Removed from Franklin Circuit Court
                                                         Civ. Act. No. 19-CI-01230




                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Columbia Casualty Company

(“Columbia”) respectfully files this Notice of Removal. In support of this Notice of Removal,

Columbia states:

         1.     Plaintiff Global Fitness Holdings, LLC (“Global Fitness”) brought this action

against Columbia in the Circuit Court of Franklin, Kentucky, by filing a complaint on December

3, 2019, which was docketed as Case No. 19-CI-01230 (the “Complaint”).

         2.     Columbia first received a copy of the Complaint when it was served upon

Columbia on January 8, 2020. A copy of the summons and Complaint, including all exhibits, are

attached hereto as Exhibit 1. Columbia has been served with no other process, pleadings, or

orders in the present action.

         3.     As explained more fully below, this is an insurance coverage action. Columbia

issued NetProtect 360℠ Policy No. 287494054 to Global Fitness for the policy period of

February 1, 2010 to September 1, 2011 (the “Policy”), which is attached as Exhibit 1 to the
   Case: 3:20-cv-00011-GFVT Doc #: 1 Filed: 02/06/20 Page: 2 of 5 - Page ID#: 2




Complaint. Global Fitness has sought defense and indemnity coverage under the Policy for

claims asserted against it in the lawsuit styled Amber Gascho, et al. v. Global Fitness Holdings,

LLC, d/b/a Urban Active 1400, LLC, Case No. 11-cv-436, which was filed in the United States

District Court for the Southern District of Ohio (the “Gascho Action”). Columbia and Global

Fitness dispute the extent of defense and indemnity coverage that is available under the Policy

for the Gascho Action.

       4.      This Court has original jurisdiction over this matter due to diversity of citizenship.

Pursuant to 28 U.S.C. § 1332(a), United States district courts have jurisdiction over all actions in

which the matter in controversy is in excess of $75,000, exclusive of interest and costs, and is

between citizens of different States.

                                        Diversity of Citizenship

       5.      Global Fitness is a limited liability company organized in the State of Kentucky

with its principal place of business in Kentucky. At the time this action was filed in state court

and at the time of filing this removal petition, Global Fitness has two Members/Managers: Royce

G. Pulliam and Tomi A. Pulliam, both of whom are residents and citizens of Kentucky.

Therefore, plaintiff Global Fitness is a citizen of Kentucky.

       6.      Defendant Columbia is a corporation organized under the laws of Illinois with its

principal place of business in Illinois. Accordingly, under 28 U.S.C. § 1332(c)(1), defendant

Columbia is a citizen of Illinois.

       7.      Therefore, complete diversity exists between the Plaintiff and the Defendant.

                                           Amount in Controversy

       8.      The matter in controversy exceeds $75,000, exclusive of interests and costs.




                                                  -2-
   Case: 3:20-cv-00011-GFVT Doc #: 1 Filed: 02/06/20 Page: 3 of 5 - Page ID#: 3




       9.      The Policy has a $1 million limit of liability, which has been partially eroded by

Columbia’s payment of legal fees on behalf of Global Fitness, such that more than $500,000 of

the Policy’s limit remains intact.

       10.     Among other things, the Complaint complains that Columbia improperly refused

to pay $855,405.60 in charges incurred by Kroll Ontrack in connection with discovery/data

services provided to Global Fitness.

       11.     If Global Fitness were to prevail on its claims against Columbia in this matter,

Columbia’s potential obligation under the Policy would exceed $75,000.

       12.     Thus, the jurisdictional amount required under 28 U.S.C. § 1332 is satisfied.

       13.     Accordingly, jurisdiction over the subject matter of this case is conferred by 28

U.S.C. §§ 1332(a) and 1441(a).

                         All Procedural Requirements Have Been Met

       1.      Pursuant to 28 U.S.C. § 1446(a), Columbia represents that apart from the

Complaint, it has received no other process, pleadings, motions or orders in this action.

       2.      This Notice of Removal is timely. It has been filed with this Court within thirty

(30) days of Columbia’s receipt on January 8, 2020 “through service or otherwise, of a copy of

the initial pleadings setting forth the claim for relief upon which such action or proceeding is

based,” as provided by 28 U.S.C. § 1446(b).

       3.      A copy of this Notice of Removal will be served upon Global Fitness, and will be

filed with the Clerk of the Circuit Court of Franklin, Kentucky to effect removal of this action to

the United States District Court for the Eastern District of Kentucky, pursuant to 28 U.S.C. §

1446(d).




                                                -3-
  Case: 3:20-cv-00011-GFVT Doc #: 1 Filed: 02/06/20 Page: 4 of 5 - Page ID#: 4




       THEREFORE, having established all of the requirements for removal under 28 U.S.C. §§

1441 and 1446, including all jurisdictional requirements established by 28 U.S.C. § 1332,

Defendant Columbia hereby removes this case to the United States District Court for the Eastern

District of Kentucky.

                                                    Respectfully submitted,


 Dated: February 6, 2020                            /s/ Michael D. Risley
                                                    Michael D. Risley
                                                    Caroline C. Phelps (application for admission
                                                    forthcoming)
                                                    STITES & HARBISON PLLC
                                                    400 West Market Street, Suite 1800
                                                    Louisville, Kentucky 40202-3352
                                                    Telephone: (502) 587-3400
                                                    Facsimile: (502) 587-6391
                                                    Email: mrisley@stites.com
                                                    Email: cphelps@stites.com

                                                    Counsel for Defendant
                                                    Columbia Casualty Company

 Of Counsel:
 Richard A. Simpson
 Pamela L. Signorello
 Wiley Rein LLP
 1776 K Street, N.W.
 Washington, DC 20006
 Telephone: (202) 719-7000
 Facsimile: (202) 719-7049
 Email: rsimpson@wileyrein.law
 Email: psignorello@wileyrein.law
 (motions for admission pro hac vice
 forthcoming)




                                              -4-
  Case: 3:20-cv-00011-GFVT Doc #: 1 Filed: 02/06/20 Page: 5 of 5 - Page ID#: 5




                                CERTIFICATE OF SERVICE

       I certify that on February 6, 2020, I caused to be served by U.S. mail the foregoing

Notice of Removal upon the following:

                             M. Austin Mehr
                             Philip G. Fairbanks
                             Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
                             201 West Short Street, Suite 800
                             Lexington, KY 40507
                             Counsel for Plaintiff



                                                     /s/ Michael D. Risley




                                               -5-
